Carro and Smith, JJ.,
dissent in a memorandum by Carro, J., as follows: I accept the statement of facts as set forth by the majority decision and agree that there is no dispute regarding the essential facts of petitioner Stuart Rosenkrantz’ decision to switch posts temporarily with another correction officer, without permission from his supervisor, in order to convince an inmate to return to his cell during "lock-in”. As the majority correctly observes, the issue to be resolved, then, is whether under these facts respondent’s interpretation and application of the departmental rules requiring a supervisor’s permission before an officer may switch or leave a post was arbitrary and capricious. I find that respondent’s determination was not arbitrary and capricious.
The majority argues that in interpreting the proper application of the departmental rule against leaving a post, the Administrative Law Judge disregarded the possible significance of two internal policies which seem to conflict with the departmental rule and may have required a different application of the rule under these facts. The witnesses at the hearing all testified that there existed an oral policy directing senior officers to give guidance to junior officers in handling minor disturbances. Even assuming petitioner’s obligation to assist Probationary Officer Cooper, that obligation did not dictate that petitioner ignore a departmental rule against switching posts without a supervisor’s direction. While petitioner awaited a supervisor’s order, he could have verbally advised Officer Cooper on how best to handle the situation.
The hearing Judge was also aware of, but not persuaded by, the fact that the job description and list of duties for petitioner’s post that day included assisting with "lock-in”. That it was within petitioner’s duties to assist with lock-in, however, again did not dictate that he forego the departmental rule of first getting a supervisor’s approval to leave his post temporarily. Proper procedures could still have been followed. The point made by the hearing Judge, which I fail to regard as arbitrary and capricious, is that no matter how well intended and pragmatic petitioner’s decision to switch his post was, for the sake of orderly administration, correction officers can not on their own make such reassignments of posts. Given this conclusion, there was no arbitrariness in the hearing Judge’s *393decision not to further consider the effect of these other policies. The petition, accordingly, should be dismissed.